UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1933 Date of Report (Date of earliest event reported): May 22, 2013 OWENS REALTY MORTGAGE, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 000-54957 46-0778087 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 2221 Olympic Boulevard Walnut Creek, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (925)935-3840 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On May 22, 2013, Owens Realty Mortgage, Inc., a Maryland corporation (the “Company”), sent two letters to its stockholders relating to the merger of the Company with Owens Mortgage Investment Fund, a California limited partnership (“OMIF”) (the “Merger”). The letters discuss relevant information pertaining to the Merger and the operations of the Company thereafter, including a discussion of the process by which stockholders are to receive shares of common stock of the Company in exchange for limited partner units of OMIF. Copies of the letters are attached as Exhibit 99.1 and 99.2. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Letter to Stockholders, dated May 22, 2013+ Letter to Stockholders and Q&A, dated May 22, 2013+ + Filed Herewith. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OWENS REALTY MORTGAGE, INC., a Maryland corporation Dated:May 22, 2013By: /s/ William C. Owens William C. Owens, President and Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Letter to Stockholders, dated May 22, 2013+ Letter to Stockholders and Q&A, dated May 22, 2013+ + Filed Herewith.
